UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

---------------------------------------------------------------
GEORGE WRIGHT,

                                    Plaintiff,                    ORDER
                                                                  15-CV-4428 (MKB)
                           v.


POLICE OFFICER KENNETH GREENE,

                                    Defendant.
--------------------------------------------------------------

MARGO K. BRODIE, United States District Judge:

         The parties’ in limine motions, (Pl. Mot. in Lim., Docket Entry No. 57; Def. Mot. in

Lim., Docket Entry No. 58), are disposed of as follows:

    1. Defendant’s motion to preclude the testimony of Plaintiff’s spouse as unnecessary is

         denied. Plaintiff’s spouse can testify about her observations in support of Plaintiff’s

         claimed emotional damages. Defendant can renew his motion and argue that the

         testimony is cumulative at trial.

    2. Defendant’s motion to estop Plaintiff from relitigating whether he engaged in violent,

         tumultuous, or threatening behavior on July 29, 2012 is denied for the reasons stated in

         the Court’s Memorandum and Order dated September 28, 2018 (the “September

         Order”). (See Sept. Order 13 n.11, Docket Entry No. 43.)

    3. The Court reserves decision as to Defendant’s motion to dismiss Plaintiff’s fabrication

         of evidence claim and schedules oral argument for November 26, 2019 at 11:00 AM.

         While the Court is persuaded that Plaintiff must establish favorable termination as an

         element of his fabrication of evidence claim, because Plaintiff was acquitted of two of
   the three charges in the underlying criminal action, it is far from clear that Plaintiff

   cannot establish favorable termination.

4. Defendant’s motion to preclude Plaintiff from introducing evidence about his criminal

   attorney’s fees is denied. Plaintiff can testify about fees incurred in defending the

   criminal proceeding.

5. Defendant’s motion to preclude Plaintiff from introducing evidence of his lost wages is

   denied without prejudice to renew after the Court has ruled on Defendant’s motion to

   dismiss the fabrication of evidence claim.

6. Defendant’s motion to preclude Plaintiff from introducing the results of the pepper

   spray testing is granted without opposition.

7. Defendant’s motion to preclude Plaintiff from introducing his T-Mobile bill to show

   that he called 411 at the time of his interaction with Defendant is denied.

8. Defendant’s motion to preclude evidence or testimony about Defendant’s prior or

   subsequent disciplinary records and lawsuits is granted. The Court separately addresses

   below Plaintiff’s motion to admit evidence of Defendant’s prior bad acts.

9. Defendant’s motion to preclude Plaintiff from offering evidence that the Civilian

   Complaint Review Board (“CCRB”) sanctioned Defendant for failing to notify

   Emergency Medical Services (“EMS”) is granted, as the Court previously dismissed

   Plaintiff’s denial of medical treatment claim. Defendant’s motion to otherwise preclude




                                             2
   Plaintiff from referencing the CCRB, the Internal Affairs Bureau, and any investigation

   they conducted is granted without opposition.

10. Defendant’s motion to preclude Plaintiff from mentioning the New York City Police

   Department (“NYPD”) Patrol Guide (the “Patrol Guide”) or NYPD procedures is

   denied.

11. Defendant’s motion to preclude Plaintiff from mentioning or offering evidence

   regarding the potential indemnification of Defendant by the City of New York is denied

   as moot. Plaintiff has stated that he does not intend to offer this type of evidence.

12. Defendant’s motion to prohibit Plaintiff from referring to defense counsel as City

   attorneys is granted without opposition.

13. The Court reserves decision until trial on Defendant’s motion to preclude Plaintiff from

   suggesting to the jury a specific dollar amount regarding Plaintiff’s alleged pain and

   emotional distress damages.

14. The Court denies Plaintiff’s motion to admit evidence of Defendant’s prior bad acts to

   show modus operandi. Plaintiff has not submitted sufficient information to establish

   that the prior acts he seeks to introduce are sufficiently similar to the conduct alleged in

   this case.

15. The Court understands Plaintiff’s second request in his in limine motion to be seeking

   admission of the Patrol Guide provision regarding procedures where an officer uses

   pepper spray, in order to argue that Defendant’s conduct was to “maliciously cause

   harm” to Plaintiff. As stated above, the Court denies Defendant’s motion to preclude




                                              3
      Plaintiff from mentioning the Patrol Guide. However, as to Plaintiff’s specific use of

      the Patrol Guide, the Court reserves decision and will hear oral argument on this issue.

Dated: November 14, 2019
       Brooklyn, New York

                                                   SO ORDERED:


                                                        s/ MKB
                                                   MARGO K. BRODIE
                                                   United States District Judge




                                              4
